DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are not persuasive.
Applicant argues that “The invalid area cannot provide the vapor-liquid phase changes for heat dissipating. In comparison, in the present invention, the working fluid is filled in the body 20 and the extension portion 206. The vapor- liquid circulation is used to quickly transfer the heat to the entire large surface of the first side 200 of the body 20 and the upper side 206a of the extension portion 206 for dissipating. Hence, the technical means and the achieved effect in the present invention and Huang '518 are different”.
Examiner respectfully disagrees. HUANG‘518 teaches a heat sink device (fig 7), comprising a body (11 and 12) and the body being a vapor chamber or a heat transfer plate having a chamber (see HUANG‘518 ¶ [0021]), HUANG‘518 further teaches wherein the body (11 and 12) further extends outwardly to form an extension portion that has an upper side connected to the first side of the body and a lower side connected to the second side of the body that together defined a body chamber, (see HUANG‘518 Figure 7 annotated by Examiner), the body chamber being provided with a first working fluid (see HUANG‘518 ¶ [0021]). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the vapor chamber cavity extends to the extension portion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that “in the present invention, the body 200 having the body chamber 202 is used to directly contact the heat source 3 and the heat pipe 21, so that the heat generated from the heat source 3 can quickly transfer to the heat pipe 21 and the vapor chamber or the heat transfer plate for dissipating. In fact, the body 20 is not used to fix the heat pipe 21, and it should be the base 22.”
Examiner respectfully disagrees. CHENG teaches a heat sink device (Figure 1), comprising a first fin set (11), a body (31), wherein the body (31) further extends outwardly to form an extension portion that has an upper side and a lower side, (see CHENG’s Figure 6 annotated by Examiner), and at least a second cooling fin set (33) is disposed on the upper side, (see CHENG’s Figure 6 annotated by Examiner). Examiner notes that CHENG was only relied upon to teach a second cooling fin set is disposed on the upper side of the body. Examiner also notes that although these features “the body 200 having the body chamber 202 is used to directly contact the heat source 3” are not recited in the rejected claim(s), the body (31 of CHENG) is used to directly contact the heat source (61: see Figure 6). In response to Applicant's argument that CHENG includes additional structure not required by Applicant's invention (i.e., “the body 20 is not used to fix the heat pipe 21, and it should be the base 22”), it must be noted that CHENG discloses the invention as claimed. The fact that it discloses additional structure not claimed is irrelevant. Examiner further notes the “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976).
Applicant further argues that “the Examiner is respectfully reminded that it is a basic principle of U.S. patent law that it is improper to arbitrarily pick and choose prior art patents and combine selected portions of the selected patents on the basis of Applicant's disclosure to create a hypothetical combination which allegedly renders a claim obvious.”, and “Examiner has failed to provide an "articulated reasoning with some rational underpinning to support the legal conclusion of obviousness" for combining selected elements of Li with selected elements of the cited secondary references.”
Examiner respectfully disagrees. in response to applicant's argument that it’s not obvious to combine the above cited secondary references with LI, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Examiner further notes the “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Examiner also notes that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)
All other arguments are moot in light of the new grounds of rejection. Applicant has amended the claims to require new combination(s) of limitations. Please see below for new grounds of rejection, necessitated by Amendment. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US7967059B2: Previously cited) in view of HUANG (US 20090266518 A1, hereinafter referred to as HUANG‘518:Previously cited) and PENG (US20090059524A1) and further in view of CHENG (US 7245494 B2:Previously cited) 


Regarding claim 1, LI teaches a heat sink device (FIG 1), comprising: 
A body (60) having a first side and a second side onto which a heat source is attached (Col. 2 Lines 25-29);
 at least a heat pipe (32) having a heat-absorbing portion (320) and a heat-dissipating portion (342), the heat-absorbing portion attached to the first side (Col. 2 Lines 60-65), the heat-dissipating portion extends away from the heat-absorbing portion, so that the heat generated by the heat source being absorbed by the heat-absorbing portion and transferred to an end (322) of the heat-dissipating portion; and a base (10) disposed on the heat pipe and above the body (see FIG 2).
LI does not teach the body being a vapor chamber or a heat transfer plate having a chamber, wherein the body further extends outwardly to form an extension portion that has an upper side connected to the first side of the body and a lower side connected to the second side of the body that together defined a body chamber, the body chamber being provided with a first working fluid , and at least a second cooling fin set is disposed on the upper side.
HUANG‘518 teaches a heat sink device (fig 7), comprising a body (11 and 12) and the body being a vapor chamber or a heat transfer plate having a chamber (see HUANG‘518 ¶ [0021]), HUANG‘518 further teaches wherein the body (11 and 12) further extends outwardly to form an extension portion that has an upper side connected to the first side of the body and a lower side connected to the second side of the body that together defined a body chamber, (see HUANG‘518 Figure 7 annotated by Examiner), the body chamber being provided with a first working fluid (see HUANG‘518 ¶ [0021]).

LI in view of HUANG‘518 does not teach at least a second cooling fin set is disposed on the upper side, and a body capillary wick formed on an inner wall of the body chamber.

PENG teaches a heat sink device (see Figure 1) comprising: a body (20) having a first side (23) and a second side (21) onto which a heat source (42) is attached (see Figure 1), wherein the body (20) being a vapor chamber or a heat transfer plate having a chamber and a body capillary wick formed on an inner wall of the body chamber (see PENG ¶ [0016]). 

CHENG teaches a heat sink device (Figure 1), comprising a first fin set (11), a body (31), wherein the body (31) further extends outwardly to form an extension portion that has an upper side and a lower side, (see CHENG’s Figure 6 annotated by Examiner), and at least a second cooling fin set (33) is disposed on the upper side, (see CHENG’s Figure 6 annotated by Examiner).

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat sink device of LI with the body being a vapor chamber or a heat transfer plate having a chamber, as taught by HUANG‘518, since the simple substitution of one known element (body in form of vapor chamber taught by HUANG‘518) for another (solid form body disclosed by LI) would have yielded predicable results, namely making direct contact with the heat source and transferring the heat to the heat pipes (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of increasing the efficiency of LI’s heat sink device. Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat sink device of LI in view of HUANG‘518 with a body capillary wick formed on an inner wall of the body chamber, as taught by PENG, to absorb and helps distribute working fluid from cooler to hotter areas. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat sink device of LI in view of HUANG‘518 with at least a second cooling fin set is disposed on the upper side, as taught by CHENG, to increase the efficiency of LI in view of HUANG‘518 by increasing the heat dissipation area of the body. 




    PNG
    media_image1.png
    500
    581
    media_image1.png
    Greyscale

HUANG‘518 Figure 7 annotated by Examiner


    PNG
    media_image2.png
    559
    500
    media_image2.png
    Greyscale
CHENG’s Figure 6 annotated by Examiner 

Regarding claim 2, LI further teaches wherein the base (10) further has an upper surface, a lower surface (see Figures 2, 3; LI discloses that the base (10) has two surfaces) and a hollow portion (12) that is formed through the base from the upper surface to the lower surface, the heat pipe extends through the hollow portion and attaches the heat-absorbing portion (320) onto the first side of the body (Col. 2 Lines 60-65).
Regarding claim 3, LI further teaches at least a first cooling fin set (20) through which the heat-dissipating portion (342) of the heat pipe (32) extends (see FIG 4).
Regarding claim 6, LI further teaches wherein the second side of the body protrudes to form a boss onto which the heat source is attached (see FIG 4 where it shows the second side of the body (60) forms a hump to which the CPU will be attached to; Col. 2 Lines 25-29).
Regarding claim 8, LI further teaches wherein the heat pipe (32) is "U" shaped (see element 30 in FIG 2).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LI (US7967059B2: Previously cited) in view of HUANG (US 20090266518 A1, hereinafter referred to as HUANG‘518:Previously cited) and PENG (US20090059524A1) and further in view of CHENG (US 7245494 B2:Previously cited), and HUANG (US8109322B2, hereinafter referred to as HUANG‘322:Previously cited).

Regarding claim 7, LI as modified above teaches a cover (40) that is fixed on the base.
LI does not teach gap in the middle of the first cooling fin set.
HUANG‘322 teaches a gap in the middle of the first cooling fin set (see FIG 8).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LI to incorporate the teachings of
HUANG‘322 by providing a fin set has gap in the middle which is well known in the art for quick dissipation into the open air which will increase the air flow and thereby increasing its efficiency (see HUANG‘322 Col. 3 Lines 12-16).





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/
Examiner, Art Unit 3763          

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763